Citation Nr: 0615333	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  00-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  He died in December 1999.  The appellant is 
the veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied service connection for the cause of the 
veteran's death, eligibility for Survivors and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, and DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.  

Eligibility for Survivors and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 was thereafter 
granted in April 2000.  The Board remanded this claim in 
December 2002 for the issuance of a statement of the case.  
However, having resolved the claim in the appellant's favor, 
there is no question or controversy remaining, and the issue 
of eligibility for Survivors and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is not on appeal 
before the Board.  

Additionally, when this case was before the Board in December 
2002, the Board denied entitlement to service connection for 
the cause of the veteran's death.  In that decision, the 
Board deferred consideration of the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 pending the 
resolution of a stay imposed on the adjudication of such 
claims pursuant to a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
the Federal Circuit revised the stay order imposed in NOVA I, 
directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 



38 U.S.C. §§ 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence, 
pending further rulemaking proceedings.  In April 2003, the 
Board determined that claims for DIC benefits no longer 
subject to the stay should be processed in the usual manner.  
The appellant's claim is not subject to the continued stay.

The appeal was remanded to the RO via the Appeals Management 
Center (AMC) in February 2005 for additional action 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter has been returned to the Board for 
appellate review.


FINDING OF FACT

At the time of death, the veteran was not in receipt of, or 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty, and he 
had not been a Prisoner of War (POW).


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

In this case, pursuant to the Board's February 2005 remand, 
VA notified the appellant by a letter dated in February 2005, 
in which the VA informed the appellant of the evidence needed 
to substantiate the claim.  This letter also informed the 
appellant of VA's duty to assist and which party would be 
responsible for obtaining which evidence, and asked her to 
submit any evidence in her possession that pertained to the 
claim.  

To any extent that the appellant was not provided adequate 
notice of the evidence needed to substantiate the claim, the 
procedural defect is cured by actual knowledge on the part of 
claimant, who is represented, as the criteria for DIC under 
38 U.S.C.A. § 1318 were cited and argued.  With the 
demonstration of actual knowledge of the evidence needed to 
substantiate the claim and as the appellant has had the 
opportunity to participate effectively in the processing of 
her claim, the purpose of the VCAA notice was not frustrated 
and the appellant was not prejudiced by any defect in the 
VCAA notice, pertaining to the type of evidence needed to 
substantiate the claim. 

The Board also finds that any defect with respect to timing 
of VCAA notice was harmless error.  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of this claim, the appellant had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO in 
February 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains all identified medical evidence, and there 
are no identified, outstanding records requiring further 
development.  Moreover, in connection with the claim for 
service connection for cause of death, denied in the 2002 
Board decision, VA thoroughly examined the claim made by the 
veteran at one time that he had been a Prisoner of War (POW).  
No records were obtained which would confirm this assertion, 
despite a records search at the National Personnel Records 
Center (NPRC).  A negative response was received from that 
facility in March 2002.  Considering the issue on appeal, all 
relevant data has been obtained for determining the merits of 
the appellant's claim, and no reasonable possibility exists 
that any further assistance would aid her in substantiating 
her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  The claim was fully reviewed by the AMC in 
February 2006, as reflected in the February 2006 Supplemental 
Statement of the Case (SSOC).  This was after the February 
2005 informational letter was sent and appropriate response 
time was provided to the appellant.  Thus, there is no 
evidence that any failure on the part of VA to further comply 
with the duty to notify and assist reasonably affects the 
outcome of this case, and the Board finds that any such 
failure is harmless.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the claimed benefits, if granted on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that denial of the 
claim is the proper dispensation, any questions as to the 
appropriate effective date to be assigned are rendered moot.  


II.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  The appellant's claim was received on January 31, 
2000.  Thus, hypothetical entitlement is not for application.  
Therefore, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

The veteran died in December 1999, thus after September 30, 
1999, but he was not a POW nor was he continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  No records 
were obtained showing that the veteran was a POW, despite a 
records search at the National Personnel Records Center 
(NPRC).  Therefore, for DIC benefits to be awarded to the 
appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for total 
right knee replacement, rated as 30 percent disabling from 
May 1974, then as 100 percent disabling under 38 C.F.R. 
§ 4.30 from June 1997, and as 60 percent as of November 1997.  
A TDIU was in effect from November 1997.  Service connection 
was also in effect for malaria, rated noncompensable since 
March 1947.  These service-connected disabilities combined 
for a 60 percent rating at the time of his death.  Hence, the 
veteran was in receipt of a total disability rating based on 
TDIU since November 1997, for two years prior to his death, 
but he had not been in receipt of the rating for 10 years as 
required under 38 U.S.C.A. § 1318(b).  Therefore, the 
appellant is not eligible for DIC benefits under § 1318(b) on 
the grounds that the veteran had actually been in receipt of, 
or actually established entitlement to, a total rating for 10 
years prior to his death.  

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding, waiver of payment, 
or whereabouts of the veteran unknown) "entitled to receive" 
means that, at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  See 38 C.F.R. § 3.22(b)(3).  In this case, 
there is no specific contention in the record that any rating 
decision addressing the evaluation of a service-connected 
disability was clearly and unmistakably erroneous which would 
extend the effective date of the TDIU back a sufficient 
amount of time or would show the disorder(s) should have been 
rated schedularly at 100 percent.  

As the veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, or for five years following discharge from 
service, and as there is no finding that he was a POW, there 
is no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


